PER CURIAM.
Strict compliance with the mechanics’ lien law is an indispensable prerequisite to securing relief thereunder, Hutton v. 3-L Enterprises, Inc., 431 So.2d 277, 279 (Fla. 5th DCA 1983), therefore the requirement that a contractor execute and deliver to the owner an affidavit stating that all persons providing labor, services, and materials have been paid in full is not satisfied by the filing of subcontractors’ releases, or by proof that no liens have been filed. See § 713.06(3)(d)l, Fla.Stat. (1983). The court’s dismissal of the action at the conclusion of all the evidence in a nonjury case was not erroneous. See Sowers v. Hoenstine, 417 So.2d 1137 (Fla. 5th DCA 1982) (in trial by jury, court properly granted directed verdict for failure of proof that contractor’s affidavit was filed).
Affirmed.